Citation Nr: 9920444	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Newark, New Jersey RO.  In January 1997, the rating 
for the veteran's back disability was increased from 20 
percent to 40 percent and the appeal was continued.

In June 1997, the Board issued a decision denying entitlement 
to an increased rating for lumbosacral strain.  On December 
18, 1998, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) issued an order which granted 
a joint motion for remand, vacated the Board's June 1997 
decision, and remanded the case to the Board for action in 
compliance with the joint motion. 


REMAND

In the decision of June 1997, the Board denied entitlement to 
an increased rating for lumbosacral strain, currently 
evaluated as 40 percent disabling.  The Board noted that the 
veteran: is rated according to the most appropriate 
diagnostic code; is rated at the highest level provided by 
the code; does not reveal objective evidence of pain other 
than that contemplated by the current rating; and is not in 
such circumstances that application of the rating schedule is 
impracticable.

In December 1998, the Court remanded the case to the Board in 
accordance with the Joint Motion for Remand filed that same 
month.  In the Joint Motion, it was noted that that remand 
was required for readjudication based upon consideration of 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the Court held that VA rating examinations must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  In this regard it is noted that 38 C.F.R. 
§ 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that 
a VA rating examination must adequately portray functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  The Court also 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for his 
back disability since his October 1996 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's back disability since October 
1996.  All records obtained should be 
associated with the claims folder.

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
lumbosacral strain.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present due to lumbosacral strain.  The 
examiner should be asked to determine 
whether the veteran's lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
lumbosacral strain; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
All indicated tests and x-ray 
examinations should be conducted.  The 
claims folder must be made available to 
the examiner for review.

3.  Thereafter, the RO should review the 
case and determine whether the report of 
examination requested above complies with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case pending completion of the requested 
development.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


